Case 17-14454-elf   Doc 422-1 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                             Exhibit A Page 1 of 4




                            EXHIBIT “A”
Case 17-14454-elf   Doc 422-1 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                             Exhibit A Page 2 of 4
Case 17-14454-elf   Doc 422-1 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                             Exhibit A Page 3 of 4
Case 17-14454-elf   Doc 422-1 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                             Exhibit A Page 4 of 4
